DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 1- 4, 8- 11, 20- 24, 27, 29, 30, 44, 48, 49, 51, and 62- 65 are currently pending.
	Claims 5- 7, 12- 19, 25, 26, 28, 31- 43, 45- 47, 50, and 52- 61 have been canceled.
	Claims 1, 2, and 44 have been amended.
	Claims 62- 65 are new.
	Claims 2, 44, 48, 49, and 51 are withdrawn.
	Claims 1, 3, 4, 8- 11, 20- 24, 27, 29, 30, and 62- 65 are currently under consideration.
Claim Objections
The objection to claim 1 is withdrawn. 
Summary of Rejections
All previous §§102 and 103 rejections are maintained.
One new ground of rejection under 35 U.S.C. §103 has been necessitated by the newly added claims.
The nonstatutory double patenting rejection over ‘582 is withdrawn. 
The nonstatutory double patenting rejection over ‘406 is maintained.

Claim Rejections - 35 USC§ 102
	Claims 1, 4, 8- 11, 20- 21, 30, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOSTER, WO 2018/106928 A1, Pub: Jun. 14, 2018, on IDS.
	Foster discloses a method of treating and/or preventing a hepatitis B virus (HBV) disease through inhibiting the interaction of CypA with HBV X protein (HBx) and/or Hepatitis B surface antigen (HBsAg), comprising administering to a subject in need thereof a compound of Formula L:
    PNG
    media_image1.png
    323
    459
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
e. R' is H or acetyl;
f. R1 is a saturated or unsaturated straight or branched aliphatic carbon chain from 2 to 15 carbon atoms in length (in the elected species, CRV431, R1 = 5 carbon atoms in length);
g. R2 is selected from the group consisting of:
xiv. H;
xv. an unsubstituted, N-substituted, or N, N-disubstituted amide; a N-substituted or unsubstituted acyl protected amine;
xvii. a carboxylic acid;
xviii. a N-substituted or unsubstituted amine;
xix. a nitrile;
xx. an ester;
xxi. a ketone;
xxii. a hydroxy, dihydroxy, trihydroxy, or polyhydroxy alkyl; and
xxiii. a substituted or unsubstituted aryl;
xxiv. a saturated or unsaturated straight or branched aliphatic carbon chain optionally containing a substituent selected from the group consisting of ketones, hydroxyls, nitriles, carboxylic acids, esters, 1,3-dioxolanes, halogens, and oxo; 
xxv. an aromatic group containing a substituent selected from the group consisting of halides, esters and nitro; and
xxvi. a combination of the saturated or unsaturated straight or branched aliphatic carbon chain of (xi) and the aromatic group of (xii); and
h. R23 is a saturated or unsaturated straight or branched optionally substituted aliphatic carbon chain (in CRV431, R23 is a methyl group). (Claim 13).
Foster explicitly claims: the method of claim 13, wherein the compound of Formula L is Compound I:

    PNG
    media_image2.png
    269
    493
    media_image2.png
    Greyscale

wherein:
R' is H;
Rl-R2 
    PNG
    media_image3.png
    100
    242
    media_image3.png
    Greyscale
; and
R23 is methyl. (claim 19)
This compound is the elected species of instant claim 8, CRV431.
	Regarding claims 1, and 8-11, and 62 Foster also teaches (and claims) a method of treatment, wherein the HBV disease is hepatitis B, cirrhosis, or hepta[o]cellular carcinoma. (p. 10, lines 4-5; claims 7, 10, 11, 13, 19, 20, and 23).
	Regarding claim 20, 21, and 30, Foster teaches (and claims) further administration of a second therapeutic agent. (Claim 20).
	Therefore, claims 1, 8- 11, 20, 21, 30, and 62 are anticipated by Foster.
--Applicant Arguments—
Applicant's arguments filed Aug. 25, 2022 have been fully considered but they are not persuasive.
At issue is the enablement of Foster. §2121 (I) states that the burden is on applicant to rebut the presumption of operability; and §2121.01(I) states: It is possible to make a 35 U.S.C. 102 rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make the article disclosed or use the method disclosed. If the reference teaches every claimed element of the article or every claimed step of the method, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making the article or using the method. In re Donohue, 766 F.2d at 533, 226 USPQ at 621.
Further, “the disclosure in an assertedly anticipating reference must be adequate to enable possession of the desired subject matter, and to anticipate a claim, a reference must disclose every element of the challenged claim and enable one skilled in the art to make the anticipating subject matter.” Elan Pharm., Inc. v. Mayo Found For Med Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003). 
Enablement is a question of fact. Hoover Group, Inc. v. Custom Metalcraft, Inc., 66 F.3d 299, 302, 36 USPQ2d 1101, 1103 (Fed.Cir. 1995). 
Applicant relies on Impax, wherein “nothing in the ′940 patent would direct one skilled in the art to recognize that riluzole could be used to treat ALS”. The trial court rejected the notion that "the mere mention of riluzole is sufficient to put one skilled in the art in the possession of the claimed invention." Impax Labs., 496 F.Supp.2d at 432. 
Notwithstanding applicant’s arguments, the disclosure, claims, teachings, and suggestions of Foster differs from the fact pattern of Impax. 
Specifically, the instant claims are broad, and simply require treatment by administration of the claimed cyclosporine analog.  Foster teaches (and claims) the treatment of hepatocellular carcinoma.  It is unclear what aspect of administering the compounds of Foster to treat hepatocellular carcinoma in a subject would be beyond the reach of a skilled artisan in this field.  Further, Foster teaches therapeutically effective amounts. “As is well understood in the medical arts a therapeutically effective amount of a compound or pharmaceutical composition of this application will be at a reasonable benefit/risk ratio applicable to any medical treatment. It will be understood, however, that the total daily usage of the compounds and compositions of the present application will be decided by the attending physician within the scope of sound medical judgment. The specific inhibitory dose for any particular patient will depend upon a variety of factors including the disorder being treated and the severity of the disorder; the activity of the specific compound employed; the specific composition employed; the age, body weight, general health, sex and diet of the patient; the time of administration, route of administration, and rate of excretion of the specific compound employed; the duration of the treatment; drugs used in combination or coincidental with the specific compound employed; and like factors well known in the medical arts.”; and nature and severity of the particular disease or condition undergoing therapy.” (p. 23, lines 9- 20; p.29, lines 19- 23). 
Foster discloses a method of making compound 1 (CRV-431/ CPI 431-32/ STN Registry number: 1383420-08-3) (pp. 63- 70).
Foster teaches that “HBx is a multifunctional viral protein known to be essential for HBV replication and for the maintenance and progression of chronic HBV disease. HBx is involved in the production and secretion of key viral proteins, such as HBsAg and HBsAg. HBx further disables host factors that restrict the production of HBV and other viral products, including covalently closed circular DNA (cccDNA), which is key to the persistence of chronic HBV infection. (HBsAg) is another key HBV protein. High levels of HBsAg in HBV-infected patients is a predictor for progression of disease, including liver fibrosis, cirrhosis, and cancer.” (p. 1, 17- 23).
Foster discloses the compound for use of claim 1, wherein the HBV disease is hepatitis B, cirrhosis, or hepta[o]cellular carcinoma; and wherein the HBV disease is mediated by an interaction of CypA with HBx and/or HBsAg. (claims 7, 8, 10, 19 and 22).
Foster claims concurrent administration of a second anti-tumor therapeutic agent. (claims 8, 9, 20, and 21).
Foster discloses a method of administering CRV431 (claim 7) to treat hepatocellular carcinoma. (claims 7, 10, 11, 13, 19, 20, and 23; p. 69, lines 4- 5, Table 2, compound 431-32; p.70, Example 2, lines 1- 5; p. 75, lines 1- 3).
Thus, the methods of Foster fall within the scope of rejected instant claims 1, 8- 11, 20, 21, and 30; and the reference teaches every claimed element and every claimed step of the method. Further, one having ordinary skill would at once envisage administration of the elected species to a subject in need of treatment for hepatocellular carcinoma, either alone or in combination with second therapeutic agents. Importantly, there is nothing to suggest that an artisan would not be enabled to treat a hepatitis B virus (HBV) disease (such as hepatocellular carcinoma) by administering a compound disclosed by Foster to a patient population clearly disclosed by Foster.  As such, the rejection is maintained.

Claims 1 and 8- 11, 20, 21, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEFRANCESCO, US 2021/0276967 A1 (‘967), filed Jul. 19, 2019, claiming foreign priority of Jul. 19, 2018 to EP 18184456.4; as evidenced by GALLAY, PLoS ONE; 11(4): 1-23; e0152036, Pub: 2016.
	Regarding claims 1, 8- 11, 20, 21, and 30, ‘967 discloses a method of treating hepatitis B virus infections and related conditions (e.g., hepatocellular carcinoma) using compositions comprising CPI-431-32 as a secondary medication ([0201]; claims 10, 12, and 14- 16). CPI-431-32 has the same structure as the elected species of claim 8, CRV431 (CAS Registry number: 1383420-08-3), as evidenced by Galley: pg. 7, Fig. 1(A).
	Thus, claims 1, 8- 11, 20, 21, and 30 are anticipated by ‘967.
--Applicant Arguments—
Applicant's arguments filed Aug. 25, 2022 have been fully considered but they are not persuasive.
Applicant has argued that ‘967 fails to show the combination of the elements as set forth in the claims.
MPEP §2131 states: “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.”. 
In this instance, the broadest reasonable interpretation in view of the elected species of the rejected claims is administration of the peptide of claim 8 to a subject in need of treatment for liver cancer. 
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." MPEP §2131.
‘976 states that a "condition related to an HBV infection" is preferably selected from the group consisting of: chronic hepatitis B, HBV/HDV co-infection, HBV/HCV co-infection, HBV/HIV co-infection, inflammation, necrosis, cirrhosis, hepatocellular carcinoma, hepatic decompensation and hepatic injury from an HBV infection. ([0250]). ‘934 clearly teaches CPI-431-32 as one of a small group of preferred cyclophilin inhibitors ([0302])
Claim 10 recites a method of treating a condition related to an HBV infection, comprising administering a compound of claim 1 (general formula I) to a patient in need thereof, and claim 12 recites hepatocellular carcinoma as a claimed embodiment.
	Therefore, claim 12 teaches a method of treating a patient in need of treatment for hepatocellular carcinoma, comprising administering a compound of claim 1 (therapeutic agent - general formula I) to a patient in need thereof.
	Claim 14 recites the limitations of claim 10 with an additional limitation of administration of at least one further therapeutic agent. 
	Claim 15 recites the limitations of claim 14, wherein the additional therapeutic agent is a cyclophilin inhibitor. 
	Claim 16 recites the limitations of claim 15, wherein the cyclophilin inhibitor is selected from and one of only four species, including CPI-431-32 (the elected species.).
	Therefore, claim 16 recites a method of treating hepatocellular carcinoma (liver cancer) by administering the elected species of Formula L (CRV 431); and an additional therapeutic agent, to a subject in need of thereof.
	As such, each and every element as set forth in the claims is found, expressly and inherently, in claim 16 of ‘967; and the structures and compositions within the scope of the claims, as written, was known in the prior art. Therefore, the rejection is maintained.

Claims 1 and 8- 11, 20, 21, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEFRANCESCO, US 2022/0110943 A1 (‘943), filed Aug. 9, 2019, claiming foreign priority of Aug. 10, 2018 to EP 18188409.9; as evidenced by GALLAY, PLoS ONE; 11(4): 1-23; e0152036, Pub: 2016.
	Regarding claims 1, 8- 11, 20, 21, and 30,’943 discloses a method of treating hepatitis B virus infections and related conditions (e.g., hepatocellular carcinoma) using compositions comprising CPI-431-32 as a secondary medication ([0359], [0361]; claims 10- 14). CPI-431-32 has the same structure as the elected species of claim 8, CRV431 (CAS Registry number: 1383420-08-3), as evidenced by Galley: pg. 7, Fig. 1(A).
	Thus, claims 1, 8- 11, 20, 21, and 30 are anticipated by ‘943.
--Applicant Arguments—
Applicant's arguments filed Aug. 25, 2022 have been fully considered but they are not persuasive.
Applicant has argued that ‘943 fails to show the combination of the elements as set forth in the claims.
MPEP §2131 states: “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.”. 
In this instance, the broadest reasonable interpretation in view of the elected species of the rejected claims is administration of the peptide of claim 8 to a subject in need of treatment for liver cancer. 
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." MPEP §2131.
‘943 states that a "condition related to an HBV infection" is preferably selected from the group consisting of: chronic hepatitis B, HBV/HDV co-infection, HBV/HCV co-infection, HBV/HIV co-infection, inflammation, necrosis, cirrhosis, hepatocellular carcinoma, hepatic decompensation and hepatic injury from an HBV infection. ([0361]). ‘934 clearly teaches CPI-431-32 as one of a small group of preferred cyclophilin inhibitors ([0302]). 
Claim 10 recites a method of treating a condition related to an HBV infection, comprising administering a compound of claim 1 (general formula I) to a patient in need thereof, and claim 11 recites hepatocellular carcinoma as a claimed embodiment.
	Therefore, claim 11 recites a method of treating a patient in need of treatment for hepatocellular carcinoma, comprising administering a compound of claim 1 (therapeutic agent - general formula I) to a patient in need thereof.
	Claim 13 recites the limitations of claim 10 with an additional limitation of administration of at least one further therapeutic agent. 
	Claim 14 recites the limitations of claim 13, wherein the additional therapeutic agent is a cyclophilin inhibitor; and wherein the cyclophilin inhibitor is selected from: one of only four species, including CPI-431-32 (the elected species.).
	Therefore, claim 14 recites a method of treating hepatocellular carcinoma (liver cancer) by administering the elected species of Formula L (CRV 431); and an additional therapeutic agent, to a subject in need of thereof.
	As such, each and every element as set forth in the claims is found, expressly and inherently, in claim 14 of ‘943; and the structures and compositions within the scope of the claims, as written, was known in the prior art. Therefore, the rejection is maintained.

Claim Rejections - 35 USC§ 103 (Previous)
Claims 1, 3, 4, 8- 11, 20- 24, 27, 29, 30, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over by FOSTER, WO 2018/106928 A1, Pub: Jun. 14, 2018, on IDS, as applied to claims 1, 8- 11, 20- 21, and 30 above; in further view of HUANG, Clin Cancer Res; 21(19): 4420- 4430, Pub: 2015, and evidenced by the National institute of Health’s (NIH) National Cancer Institute web publications available at the following sites : https://www.cancer.gov/publications/dictionaries/cancer-terms/def/partial-remission (Apr. 23, 2018), and https://www.cancer.gov/about-cancer/diagnosis-staging/diagnosis (May 17, 2015), as dated by https://archive.org. and compiled in internet_archive_results_accessed_ 12MAY2022.
	Foster discloses a method of treating and/or preventing a hepatitis B virus (HBV) disease through inhibiting the interaction of CypA with HBV X protein (HBx) and/or Hepatitis B surface antigen (HBsAg), comprising administering to a subject in need thereof a compound of Formula L:
    PNG
    media_image1.png
    323
    459
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
e. R' is H or acetyl;
f. R1 is a saturated or unsaturated straight or branched aliphatic carbon chain from 2 to 15 carbon atoms in length (in the elected species, CRV431, R1 = 5 carbon atoms in length);
g. R2 is selected from the group consisting of:
xiv. H;
xv. an unsubstituted, N-substituted, or N, N-disubstituted amide; a N-substituted or unsubstituted acyl protected amine;
xvii. a carboxylic acid;
xviii. a N-substituted or unsubstituted amine;
xix. a nitrile;
xx. an ester;
xxi. a ketone;
xxii. a hydroxy, dihydroxy, trihydroxy, or polyhydroxy alkyl; and
xxiii. a substituted or unsubstituted aryl;
xxiv. a saturated or unsaturated straight or branched aliphatic carbon chain optionally containing a substituent selected from the group consisting of ketones, hydroxyls, nitriles, carboxylic acids, esters, 1,3-dioxolanes, halogens, and oxo; 
xxv. an aromatic group containing a substituent selected from the group consisting of halides, esters and nitro; and
xxvi. a combination of the saturated or unsaturated straight or branched aliphatic carbon chain of (xi) and the aromatic group of (xii); and
h. R23 is a saturated or unsaturated straight or branched optionally substituted aliphatic carbon chain (in CRV431, R23 is a methyl group). (Claim 13).
Foster explicitly claims: the method of claim 13, wherein the compound of Formula L is Compound I:

    PNG
    media_image2.png
    269
    493
    media_image2.png
    Greyscale

wherein:
R' is H;
Rl-R2 
    PNG
    media_image3.png
    100
    242
    media_image3.png
    Greyscale
; and
R23 is methyl. (claim 19)
	This compound is the elected species of instant claim 8, CRV431.
	Regarding claims 1, and 8-11, Foster also teaches (and claims) a method of treatment, wherein the HBV disease is hepatitis B, cirrhosis, or hepta[o]cellular carcinoma. (p. 10, lines 4-5; claims 7, 10, 11, 13, 19, 20, and 23).
	Regarding claim 20, 21, and 30, Foster teaches (and claims) further administration of a second therapeutic agent. (Claim 20).
	In addition, Foster discloses that the disclosed compounds suppress the expression of HBx, further restricting a known cancer predictor, HBsAg. (Figure 1B; pg. 1, lines 17- 23). Foster also teaches that Compound 1 (CRV-431/ CPI 431-32/ STN Registry number: 1383420-08-3) inhibits cyclophilin isomerase. (Figure 2B). 
	Foster does not disclose partial remission or administration of Bortezomib as an additional therapeutic drug.
	Regarding claim 3, The national cancer institute defines partial remission as decrease in the size of a tumor, or in the extent of cancer in the body, in response to treatment. Also called partial response. (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/partial-remission).
	Therefore, treatment of a subject to full remission with an agent that reduces tumor size necessitates treatment of a subject in partial remission. Further, a physician practicing this method would both expect the tumor to reduce in size, and would be motivated to continue treatment to full remission. Thus, it would be prima facie obvious to one having ordinary skill at the time of filing to treat any subject presenting with hepatocellular carcinoma with an agent known to reduce the size of a tumor at any point in the disease process, which includes treating a subject that is in partial remission. 
	Regarding claim 4, The national cancer institute indicates that the first stage in cancer treatment is diagnosis. (https://www.cancer.gov/about-cancer/diagnosis-staging/diagnosis).
	Thus, it would been obvious to one having ordinary skill at the time of filing that cancer treatment would necessarily follow diagnosis of the disease.
	Regarding claims 22-24, 27, and 29 Huang explores the use of Bortezomib – used extensively in hematologic malignancies – in Hepatocellular carcinoma (HCC), specifically Hepatitis B virus related HCC (HBV-HCC). Huang discloses that HBx expression is associated with resistance to Bortezomib in HCC. (Abstract).
	Therefore, it would have been obvious to one having ordinary skill that administering Bortezomib – a proteasome inhibitor effective in treatment of HBV-HCC in a HBx suppressed environment (as disclosed by Huang) – with an HBx suppressor (CRV-431, as taught by Foster), would – with a reasonable expectation of success – result in an effective treatment modality for liver cancer at the time of filing.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
	Thus, the instant claims are rendered obvious.
--Response to Arguments—
Applicant's arguments filed Aug. 25, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the method of treating hepatocellular carcinoma of Foster, in view of Huang in not enabling to one having ordinary skill in the art; and that the rejection should be withdrawn because the method claimed by Foster, and rendered obvious by Huang is effective in treating hepatocellular carcinoma (Liver tumors).
The previous anticipation rejections have been maintained. 
As such, one having ordinary skill practicing the methods of Foster at the time of filing would have expected to see a reduction in hepatocellular carcinoma (liver tumor) manifestation. (See above).
Therefore, the rejection is maintained, as no further argument has been presented.
	The new claims have necessitated a new ground for rejection.

---New Grounds for Rejection---
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a
prior Office action.
Claims 1, 8- 11, 30, and 62- 65 are rejected under 35 U.S.C. 103 as being unpatentable over by FOSTER, WO 2018/106928 A1, Pub: Jun. 14, 2018, on IDS, as applied to claims 1, 8- 11, 30, and 62 above; in further view of COULTER, WO 2016/071515 A1, Pub: May 12, 2016, and JAIN et al., RSC Adv., 2015, 5, 49633, Pub: May 20, 2015.
BRI: claim 65, substance tradenames: 
	glyceryl monolinoleate (Maisine®);
	diethylene glycol monoethyl ether (aka 2-(2-ethoxyethoxy)ethanol) with ethanol, (Transcutol P®); and
	polyoxyl castor oil (Cremophor RH 40®).
The teachings of Foster are disclosed above and are incorporated herein.
Regarding claim 63, Foster also discloses that the specific dose level for any particular patient will depend upon a variety of factors including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administration, route of administration, rate of excretion, drug combination and the nature and severity of the particular disease or condition undergoing therapy. (p. 29, lines 19- 23). 
Regarding claim 64 and 65, Foster also discloses an oral multiple emulsion formula containing the isomeric analogue mixture and the following non-medicinal ingredients: d-alpha tocopheryl (synthetic vitamin E) polyethylene glycol 1000 succinate (vitamin E TPGS), medium chain triglyceride (MCT) oil, Tween 40, and ethanol. (p. 29, lines 13- 16).
Foster does not teach a specific daily dose or the specific ingredients of the SMEEDS formulations claimed.
Regarding claims 63, 64, and 65, COULTER discloses a microemulsion concentrate formulation that has been approved containing cyclosporin A dissolved in DL-a-tocopherol (antioxidant, listed with vitamin E in [0410]), absolute ethanol, propylene glycol corn oil-mono-di-triglycerides, polyoxyl 40 hydrogenated castor oil (Neoral™). Following oral administration of the Neoral™ formulation results in the formation of a microemulsion and is stated to have an improved bioavailability. ([0004]).
COULTER also discloses a range of typical cyclosporine analog unit doses from 0.1 - 1000 mg, specifically: 10- 300 mg; and discloses examples of daily dosing regimens ranging from 37.5 - 150 mg once daily doses to a twice daily dose totaling between 75 and 300 mg/ day. ([0431]; [0160]).
COULTER teaches Vitamin E as an antioxidant. ([0394]; [0410]; [0413]; [0414]).
COULTER teaches glyceryl monolinoleate. ([0043]; [0044]; claim 8; claim 9; claim 115; claim 116.).
COULTER teaches propylene glycol and polypropylene glycol as alternatives to ethylene glycol and polyethylene glycol. ([0004]; [0085]; [0030]).
COULTER teaches 2-(2-ethoxyethoxy)ethanol (sold under the trade mark Transcutol P). ([0429]).
COULTER teaches micelle-forming surfactant, macrogol esters [0350]; and Cremophor RH 40 ([0004]; [0352]; [0381]; [0393]).
Therefore, one having ordinary skill in the art looking to optimize unit dosed microemulsions for oral administration of CyA (as taught by Foster), would have seen the typical daily dosing protocols and approved Neoral® as an obvious starting point at the time of filing. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
Regarding the specific mixture of ingredients of claim 65, JAIN et al. teaches an optimization protocol example for self-emulsifying drug delivery systems (SNEDDS). (whole document).
JAIN et al. discloses that the protocol developed formulation poses great potential in increasing the oral bioavailability and reducing the toxicity of cyclosporine A (CyA) induced nephrotoxicity. Furthermore, the formulation also offers unique advantages such as high industrial adaptability and relatively lower scalability challenges. A solid dosage form of the said formulation could be a further line of action for a remarkable improvement in the pharmaceutical stability of the dosage form. (Whole Document; p. 49641, §5).
JAIN et al. discloses Cyclosporine A and vitamin E as the agent. (49634, Col. 1, 2nd full ¶p. 49636, Col. 2 §3, lines 1 and 2).
JAIN et al. teaches screening for surfactants and co-surfactants, with Cremophor 40® showing the most promise. (pp.49636- 49637, §3.2, Tables 1 and 2).
JAIN et al. Teaches Maisine® for high solubilization potential. (p. 49636, Col. 2 §3, and Fig. 1)
JAIN et al. teaches ethylene glycol and PEG. (pp.49636- 49637, §3.2, Tables 1 and 2.).
JAIN et al. teaches Transcutol® and ethanol. (pp.49636- 49637, §3.2, Tables 1 and 2.).
JAIN et al. teaches Cremophor RH 40®. (pp. 49636- 49637, §3.2, Tables 1 and 2.).
As such, the teachings of JAIN et al. demonstrate a typical optimization protocol of CyA analogs into SMEDDS. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to apply routine optimization protocols (such as the outlined protocol of JAIN et al.) to the oral formulations taught by Foster and disclosed by COULTER (Neoral™/ safe daily dosing protocol). 
One having ordinary skill would have a high expectation that a substitution of known equivalents (ethylene glycol of JAIN et al. with the propylene glycol substitution taught and suggested by COULTER) would result in microemulsions of the CyA analog and elected species disclosed by Foster. Further, one having ordinary skill would have been motivated to combine the teachings to increase bioavailability (COULTER/ JAIN et al.) and reducing the toxicity of the elected species, and reduce the chances of nephrotoxicity which could result from standard unit/ daily doses for use in the method of Foster. Finally, the disclosures of both COULTURE and JAIN et al. demonstrate that the new claims (instant claims 63- 65) would have been the obvious result of routine optimization of formulations comprising active CyA analogs, such as those to be used in the methods of Foster. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
Having fully considered Applicants’ arguments, the double patenting rejection over ‘582 is withdrawn. 
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 25 of copending Application No. 17/179,406, Pub: Aug. 26, 2021 (‘406).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 25 of ‘406 claim a method of treating a proliferative disease (fibrosis) comprising administering a subject a composition comprising the elected species, CRV431. Thus, the claims of ‘406 require the limitations of instant claims 1 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
--Response to Arguments--
No argument has been made to refute the propriety of the nonstatutory double patenting rejection over ‘406. As such the rejection over ‘406 is maintained. Applicants request that the double patenting rejections over ‘406 be held in abeyance.  However, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated

Conclusion
	Applicant's amendment necessitated the new grounds of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR l.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.


/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658